NO. 12-04-00086-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

JUAN GUARDADO,§
		APPEAL FROM THE 7TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
MEMORANDUM OPINION

PER CURIAM


	Appellant pleaded guilty to the offense of aggravated sexual assault, and the trial court
assessed punishment at imprisonment for thirty years.  We have received the trial court's certification
showing that this is a plea-bargain case and Appellant has no right to appeal.  See Tex. R. App. P.
25.2(c)(3)(B).  Accordingly, the appeal is dismissed for want of jurisdiction.

Opinion delivered March 30, 2004.
Panel consisted of Worthen, C.J., Griffith, J., DeVasto, J.








(DO NOT PUBLISH)